Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ratkovic et al 11245210 in view of Kazav et al 10644472.
	Regarding claim 1, Ratkovic et al substantially discloses the claimed invention, including an electrical connector assembly 200, comprising: a housing 15 comprising opposing top and bottom walls 22a,23a and opposing first and second sidewalls connecting the top and bottom walls, the top and the bottom walls and the opposing first and second sidewalls defining a housing cavity therebetween; a circuit board 30 at least partially disposed in the housing cavity and comprising: an upper surface 31 and an opposing lower surface 32; a front end 33 and a cable end 34 opposite the front end and disposed inside the housing cavity; a plurality of conductive front pads 35 disposed on the upper and lower surfaces near the front end; and a plurality of conductive rear pads 50-53 disposed on the upper and lower surfaces between the front pads and the cable end and electrically connected to the front pads, a separation between the rear pads 50-52 disposed on the upper surface and the top wall of the housing being S1, a separation between the rear pads 53 disposed on the lower surface and the bottom wall of the housing being S2, S1 > 1.5 S2; stacked first, second and third flat cables 150 terminated at the conductive rear pads 50-52 disposed on the top surface of the circuit board; a fourth flat cable 150 terminated at the conductive rear pads disposed on the lower surface of the circuit board.  Kazav et al (Figures 1A and 2) discloses opposing first and second sidewall extensions 34 extending upwardly from the opposing respective first and second sidewalls of the housing and defining an open top channel therebetween that extends uninterrupted between the opposing first and second sidewall extensions, and to provide Ratkovic et al with such upwardly extending sidewall extensions thus would have been obvious, to form a channel therebetween.
Regarding claim 2, Ratkovic et al discloses the housing comprises an upper half 16 removably assembled to a lower half 17, the upper and lower halves defining the housing cavity therebetween.
Regarding claim 3, Kazav et al discloses the opposing first and second sidewall extensions 34 extend upwardly from opposing respective first and second edges of the top wall of the housing.
Regarding claim 4, Ratkovic et al discloses the plurality of conductive front pads 35 forms a first row of conductive front pads disposed on the upper surface 31 of the circuit board 30 near the front end 33, and a second row of conductive front pads 35 disposed on the lower surface 32 of the circuit board near the front end.
Regarding claim 5, Ratkovic et al discloses the plurality of conductive rear pads 50-53 forms spaced apart substantially parallel first, second and third rows 50-52 of conductive rear pads disposed on the upper surface 31 of the circuit board between the front pads and the cable end, and a fourth row 53 of conductive rear pads disposed on the lower surface 32 of the circuit board between the front pads 35 and the cable end 34.
Regarding claim 6, Ratkovic et al discloses S1 > 2 S2.
Regarding claim 7, Kazav et al discloses the channel has an open front end and a closed back end, the closed back end comprising an inclined surface 56.
Regarding claim 8, it would have been obvious matter of design to provide the channel of Ratkovic et al (as modified by Kazav et al) with a substantially flat first bottom surface and a substantially flat second bottom surface, the first and second bottom surfaces connected via one or more steps, as this would not substantially affect the function thereof.
Regarding claim 9, Kazav et al discloses the channel is configured to transfer heat generated by the electrical connector assembly.
Regarding claims 10 and 12-16, the recited conductor diameters, cable widths and conductor gauges are deemed to have been obvious matters of routine experimentation, to reach optimum operating parameters.  
Regarding claim 11, Ratkovic et al discloses the first, second and third flat cables 150 are terminated at the respective first, second and third rows of conductive rear pads 50-52, and the
fourth flat cable 150 is terminated at the fourth row of conductive rear pads 53.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013. The examiner can normally be reached M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY F PAUMEN/Primary Examiner, Art Unit 2832